300 N.Y. 665 (1950)
Ernst Stein, Appellant,
v.
Pershing Square Building Corporation, Respondent-Appellant, and Stouffers Pershing Square Inc., Impleaded Defendant-Respondent.
Court of Appeals of the State of New York.
Submitted January 11, 1950.
Decided February 23, 1950
Daniel A. Novok, Louis Helfenstein and A. Edward Masters for appellant.
Patrick E. Gibbons and Raymond J. Scully for respondent-appellant.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Judgment affirmed, with costs to impleaded respondent Stouffers Pershing Square Inc. No opinion.